Citation Nr: 1315211	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to August 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2006 rating decision of the VA Regional Office in Seattle, Washington that declined to reopen the claim of entitlement to service for PTSD.  The appellant has since relocated to San Diego, California VA RO jurisdiction.

The Veteran was afforded a videoconference hearing in November 2011 before the undersigned Veterans Law Judge.  The transcript is of record.  

By decision in February 2012, the Board reopened the claim of entitlement to service connection for PTSD and remanded the matter for further development.  The issue was expanded to include service connection for an acquired psychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.  

2.  The assessment of PTSD is based on the Veteran's unverified account of stressors that are insufficient to support the diagnosis.

3.  The Veteran does not have PTSD as a result of an in-service stressor.

4.  Any other acquired psychiatric disorder, including bipolar disorder, major depression, adjustment disorder, etc., was first manifested many years after discharge from active duty and is unrelated to service.  



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, the appellant was sent a letter in April 2006 and thereafter that informed her of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  Notification pertaining to effective date for an award has also been sent to the appellant.  The VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA and private clinical data are of record and have been reviewed.  Social Security Disability records have also been obtained for review.  The appellant provided testimony at a personal hearing in November 2011.  The case was remanded for further development in February 2012.  She was afforded a VA examination in June 2012 that is determined to be adequate for adjudication purposes.  The appellant's statements and testimony have been carefully considered.  The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 15 Vet. App. 143; Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2012); 38 C.F.R. § 3.303 (2012).  Service Connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2012).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2012).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its regulations pertaining to service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 301(f) (3) (2012); 75 Fed.Reg 39843 (July 13, 2010).

Factual Background

The Veteran's service administrative records reflect that she served in the Air Force.  There is no showing of foreign or combat service.  An entry in the personnel record indicates that "Service is not creditable for award of AFGCM [Air Force Good Conduct Medal] from 30Apr65 to 16Aug66.  Reason: Art 15//"  Nevertheless, performance evaluations dated between April 1965 and February 1967 stated that she maintained excellent and outstanding standards, performed in a commendable and highly satisfactory manner, set a good example for neatness and military bearing, and was diligent, friendly and effective, among other accolades.  In August 1966, however, it was noted that she had responded to counseling, had improved her conduct to the point above criticism, and displayed a capacity for self-discipline and a determination to overcome mistakes.  It was recommended that she be promoted ahead of her contemporaries.  

The appellant married a fellow service member in April 1967.  She was discharged on a Voluntary Application for Separation.  It was noted that she was not subject to any investigation or charges, demotion, awaiting trial or result of trial, etc.  Her DD-214 reflects a military occupational specialty of air passenger specialist and that the character of discharge was honorable.  

The Veteran's service treatment records reflect no treatment for psychiatric complaints or symptoms.  A U.S Naval Hospital Record dated in July 1965 indicated that she was involved in an automobile accident and sustained facial lacerations.  She admitted to ingesting excessive alcoholic beverages.  On the June 1967 Report of Medical History at separation from active duty, she denied frequent trouble sleeping, nightmares, depression or excessive worry, nervous trouble of any sort and excessive drinking.  Her psychiatric status was evaluated as normal on examination and no pertinent defects were recorded.

The Veteran filed a claim for pension based on bipolar disorder and major depression in February 1995.  Subsequently received were discharge summaries from three periods of VA hospitalization between May 1994 and May 1995.  It was reported that she was voluntarily admitted initially for suicidal ideation of three to four days duration with a plan to overdose on barbiturates.  She complained of a two-day history of depressed mood, insomnia, anhedonia, decreased energy, helplessness and hopelessness and stated that her symptoms had gotten progressively worse.  It was noted that she had a history of depression with a previous suicide gesture in 1966 at age 20 when she scratched her wrists but did not do any particular damage.  History of molestation as child by an uncle was noted.  She stated that both parents were abusive to her.  It was reported that the appellant had a significant alcohol and drug use history, and received an honorable discharge with reduced rank from an E7 to E1 secondary to a drunken episode and/or alcoholism.  The appellant related that she had been clean and sober for two years.  It was reported that she was currently on disability secondary to depression.  Pertinent discharge diagnoses between 1994 and 1995 were major depressive disorder, recurrent, alcohol dependence in remission, dysthymia, probably bipolar type II, alcohol dependence-long term remission, passive dependent personality traits, also borderline personality traits, and major depressive episode, recurrent, rule out bipolar disorder type II and borderline traits on Axis II.

The Veteran was afforded a VA mental disorder examination in May 1995 and provided history of having her first full blown manic episode in October 1994 when she began hallucinating and feeling suicidal.  She related that she began drinking at age 14 and was drinking "alcoholically" until she terminated the behavior nine years before.  A history of molestation between ages three and four by neighborhood teenagers, at age 10 by her grandfather, and being raped at age 18 was reported.  She denied having nightmares, flashbacks and intrusive thoughts.  Following mental status examination, psychiatric diagnoses on Axis I were alcohol dependency in remission nine years, and bipolar disorder, mixed type (rapid recycling).  The Axis II diagnosis was mixed personality disorder with dependent, compulsive and borderline traits.  Pension was denied.

The Veteran filed another claim for nonservice-connected pension based on bipolar disorder in January 2000.  She indicated that she had had the disability since 1994.  Received in support of the claim were VA outpatient clinical records dating from 1999 through 2000 showing continuing treatment and medication management for bipolar disorder.  Pension was granted.  

In June 2001, the appellant wrote that she wanted to "reopen" her claim for service connection of bipolar disorder and borderline personality because she was treated overseas in 1967 when she was a dependent of her former husband.  A formal claim for manic-depressive personality disorder ensued in March 2002.

The Veteran was afforded a VA examination in March 2002.  It was noted that she had been under psychiatric treatment since 1992.  It was also reported that she had had at least 10 psychiatric hospitalizations in the last 10 years, primarily for a diagnosis of bipolar disorder, type II, with depression and typically with suicidal ideation.  The examiner stated that as far as he or she could ascertain, she did not have any psychiatric contacts until 15 years after service and never had any in service.  The examiner related that the her prior admissions were typically for suicidal ideation and that she freely admitted that she really had not contacts and no diagnosis of a mood disorder until 1991 or 1992.  Following examination, diagnoses of bipolar disorder, type II by history and borderline personality disorder by history were rendered.  

Extensive VA outpatient clinical records dating from 2001 through 2002 reflect that the Veteran continued to be treated and was admitted for symptoms associated with bipolar disorder, including recurrent depression, anxiety, and episodes of mania or hypomania for which she was treated with a variety of psychotropic medications, including neuroleptics.  It also noted that she had borderline personality disorder. 

A clinical report dated in March 2005 was received from Akers Counseling, PSC, indicating that the Veteran was first seen in 2004 after a recent discharge from the VA Hospital in Seattle, Washington.  It was reported that the focus of their work together had been her difficulty with men, particularly men in positions of power and authority, and the difficulties she encountered in finding and maintaining meaningful relationships.  S. Schwartz, MSW and S. Akers, ILCSW, noted that throughout the course of their work together, it had become clear that an event in service in which the Veteran had been investigated by her superior officers for engaging in illicit activities had had a major impact on her and was the source of of PTSD.  The clinician stated that due to the fact that the activities she was falsely accused of were investigated over the course of six months, it appeared that the was an attempt to intimidate, harass, and threaten her integrity, reputation and wellbeing in a male-dominated military environment.  It was reported that the Veteran was forced to endure a tremendous amount of stress during the investigation that involved publicly questioning her peers and colleagues.  It was noted that during the investigation, the Veteran found herself overwhelmed with the lack of validation for her contribution, and its ongoing nature in light of a clear lack of evidence.  She reported feelings of helplessness and powerlessness.  It was opined that the intentional attack on her integrity and well-being, coupled with the helplessness and powerless met criteria A in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

The Akers' clinicians related that since that time, the Veteran had had two failed marriages, and found herself unable to assert herself in situations similar to this event.  It was noted that she reported years of nightmares, anxiety and depression, all of which had led to her first hospitalization in 1991 that fulfilled the remaining requirements for a PTSD diagnosis.  It was their clinical opinion that the event the Veteran experienced during her military duty had had a significant impact on her life, health and well-being.  

Attached to the Akers clinical report was a statement from the Veteran attesting to stressors during active duty.  She related that during service, she had been called into the Office of Special Investigations (OSI) office for investigation of allegations that she had posed nude for photographs.  The Veteran stated that she was "paralyzed with fear" because she thought that people were only called in if they were suspected of treason or spying or something equally as heinous.  She said that when she was apprised of the charges, she felt relieved because she knew nothing had happened, and was subsequently led to believe that all questions were answered adequately and that the investigation was finished.  

The Veteran related, however, that as the weeks and months passed, she became anxious, could not relax, felt depressed and could not sleep because she kept hearing that the OSI was interviewing her superiors, colleagues and friends about the photographs.  She related that she had difficulty concentrating, felt jumpy and had difficulty remembering things.  She thought that something else was wrong because the photographs did not exist and they kept investigating.  The appellant related that she became more and more concerned that something bad was going to happen and that this scared her.  She said she stopped seeing her friends and began withdrawing.  The Veteran stated that the investigation went on for six month and that over time, her concerns, anxieties, worries, and fears got bigger and she started feeling guilty.  She felt that her superiors started treating her differently and that people judged and treated her as if she were guilty of a crime.

The Veteran related that after six months, she was called back by the investigative officer who told her that she would receive a dishonorable discharge because the investigation had revealed misconduct.  She said that she was completely unprepared for this and felt like a failure, and helpless and powerless, although she had not done anything wrong.  She stated that documents were sent to the legal department to process for discharge but that they rejected the investigative officer's recommendation because there was no evidence worthy of discharge.  She said that instead, she was given Article 15 punishment, her pay was docked for a month and she lost a stripe.  

The appellant stated that as a result of that incident, she had not been able to trust authority, and felt helpless and afraid of being in situations where people could control her.  She said that she left the Air Force and got married, and began getting treatment for a stomach ulcer and depression.  She related that years later, she was hospitalized for depression because she had not been able to move past the feelings of fear, shame, anger, despair, disgrace and disconnection that began while she was being investigated.  The appellant wrote that since that investigation 40 years before, she had gone through periods of depression and anxiety, had panic attacks, had gone through periods of alcohol use, was a consistent overeater, and was afraid of authority figures to that day.  She noted that two marriages had failed, that she had had numerous failed relationships, had difficulty keeping a job, hated herself and felt unworthy of happiness.

VA outpatient records dating from 2003 through 2006 reflect that the Veteran continued in treatment and medication management for bipolar disorder, alcohol abuse in remission, and borderline personality traits.  It was noted that she had a master's degree from San Diego State University

Received in May 2007 was a clinical report from L. Akers, MA LMHC, who essentially reiterated history and findings noted in 2005, leading to the diagnosis of PTSD related to military experiences.

Social Security Administration records dated in July 1993 reflect that the Veteran filed a claim for disability benefits based on impairment due to major depression.

Private clinical records dated between 1981 and 1997 indicate that the Veteran first received treatment for depression in October 1992 and was placed on Prozac.  She was prescribed Wellbutrin in April 1993.

Subsequently received were VA outpatient records dated between 1993 and 1994 showing that the Veteran was treated primarily for psychiatric disability diagnosed as major depression. 

The appellant was seen in psychiatric consultation by H. D. Engelhorn, M.D., who examined her for social services purposes.  It was noted that she completed a Bachelor of Arts degree at the University of San Diego and had most recently received a master's degree in English at San Diego State.  Work history revealed that she had been in the Air Force and honorably discharged.  It was reported that she had had an excellent work history with several jobs of significant responsibility lasting five years or more.  It was noted that she had also extensively worked part-time as a technical writer, which had allowed her to continue her education, and that she was currently enrolled in a paralegal program.  

It was reported that the appellant's drug and alcohol history revealed that she had had several years of alcoholism in the early 1980s.  She indicated that she had her first episode of depression in the summer of 1992 with frequent crying spells, poor energy levels, a lack of interest in her life and several panic attacks.  It was noted that depression was severe enough that she dropped out of the paralegal program and began treatment as an outpatient at VA.  Following a comprehensive mental status examination, the diagnostic impressions were possible major depression, single episode (appears to be in remission), past history of alcohol abuse (currently sober seven years) and no personality disorder.  

A VA examiner wrote in June 1995 that the Veteran continued to be followed in the clinic for treatment of bipolar disorder.  A Social Security award letter dated in June 1995 stated that the Veteran had been disabled for work since May 1993 due to affective disorders.  VA outpatient records dated between 2007 and 2009 reflect that the Veteran continued in psychiatric treatment for bipolar affective disorder with psychotic features in good control.  Clinical reports dated between 2005 and 2007 were received from Akers Counseling that continued the diagnosis of PTSD related to service.

The Veteran's mother wrote in December 2009 that she spoke with her daughter on an occasion during service and was told about the charges against her for posing nude.  She stated that the appellant assured her that this was not true.  She related that approximately 10 years before, her daughter had moved in with her and informed her that the "degrading unauthorized accusation ruined her future in the Air Force."

A statement dated in March 2010 was received from a fellow former service member who attested to his or her knowledge that the Veteran was accused of posing for nude photographs and had been given an Article 15.  It was reported that she was devastated because the accusation and legal action prevented her from applying to the Monterey Language School to learn Russian.

Subsequently received were VA outpatient record dating from 2002 through 2010 reflecting that the Veteran was treated for psychiatric disability variously diagnosed as bipolar I versus II, bipolar II, borderline personality disorder, bipolar II versus cyclothymic disorder, bipolar mania versus bipolar depression versus bipolar mixed state, bipolar affective disorder, bipolar disorder, not otherwise specified, and bipolar disorder with psychotic features.

In August 2010, a former fellow service member attested to her knowledge of rampant rumors concerning the Veteran's personal life in service.  A statement was received in November 2011 from a neighbor of 10 years who was also a friend and who stated that the appellant rarely talked about her military career, but eventually told her about a false accusation that led to her leaving service.  The affiant related that the Veteran was clearly shattered by this experience and that this allowed her to understand why she was so withdrawn, reluctant to make friends and seemed afraid of life.  

The Veteran presented testimony at a personal hearing in November 2011 essentially reiterating the history of being falsely accused of posing for nude photographs in service and feeling humiliated and devastated because of the scandal that had ensued.  She stated that she was the brunt of jokes, and overly sexual innuendoes and that this damaged her self-esteem and made her develop an overwhelming fear from which she had been unable to recover.  She stated that she married in 1970 and moved to Germany after her husband's transfer where she was treated for stomach ulcer and saw a psychiatrist.  The appellant related that she had requested these records but had had no luck retrieving what she wanted.  

The Veteran testified that after leaving the military, she went to school and had a variety of jobs but had a "collapse" in 1990 when she could not leave her home or do anything, whereupon she sought treatment from VA.  She stated that she had been distressed since service because of offensive sexual remarks, and that PTSD had been diagnosed in 2005. 

The record indicates that the VA contacted the Air Force Department in February 2012 to clarify the Veteran's status in service and the charges that were allegedly brought against her at that time.  In a response received in March 2012, the Department stated that the Veteran's name and social security number were run through the Defense Clearance Investigations Index database as well as two other databases and there was no record of an Air Force OSI investigation ever having been conducted on her. 

Pursuant to the Board's February 2012 remand, the Veteran underwent a VA examination in June 2012.  The examiner indicated that the claims folder was reviewed.  The appellant related that while in military, she adjusted well, had friends and happy to escape her mother's abuse.  She related that she was successful in the military, was accused of taking nude pictures, but was honorably discharged after she met a man, fell in love, married him and took the option to get out of service to follow her serviceman husband to his next duty station.  She indicated that she was currently in a loving and wonderful relationship, and was highly engaged in her retirement living community.  

The Veteran was reported to have stated that she drank alcohol frequently, but could not recall any difficulties in the military due to alcohol.  The examiner noted, however, that review of her records disclosed a car accident in July 1965 in which she admitted to excessive alcohol beverages for which she received an Article 15 during the rating period for the 'drunken' episode, and a downgrade in rank from A2C to A3C.  It was reported that records indicated that for the next rating period, she responded to counseling and had improved her conduct to the point that it was recommended that she be promoted above her contemporaries.  The Veteran was reported to have stated that she thought the Article 15 was in response to her being accused of posing for nude photographs, but indicated that it could have been due to the alcohol-related incident, but she was not sure.  The examiner noted that a VA discharge summary in 1995 also reported the Article 15 as alcohol related.  

It was reported that post-military history was notable for mental health treatment from 1994, and medication and therapy for bipolar disorder, major depressive disorder, and borderline personality at several VA hospitals, including multiple periods of hospitalization.  

The examiner analyzed the Veteran's history, complaints, symptoms and findings in the context of the DSM-IV A-F criteria for PTSD.  It was determined that while some aspects of criterion A might have been met as the result of pre-service sexual molestation, it was concluded that her symptoms did not meet the criteria for PTSD under DSM-IV, and that she did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  A final diagnosis of bipolar disorder II was rendered that was found to not be related to military service.

Legal Analysis

Service connection for an acquired psychiatric disorder.

The record reflects that the Veteran primarily claims service connection for PTSD.  However, it is noted that she has been accorded various other psychiatric diagnoses over the years, to include major depression, bipolar I/II, borderline personality disorder, bipolar II versus cyclothymic disorder, bipolar mania versus bipolar depression versus bipolar mixed state, bipolar affective disorder, bipolar disorder, not otherwise specified, adjustment disorder, and bipolar disorder with psychotic features, etc.,  However, service treatment records are completely negative for complaints, findings, diagnoses or references to a psychiatric condition.  On service separation examination in June 1967, the appellant denied all psychiatric-related complaints or symptoms, to include trouble sleeping, nightmares, depression or excessive worry, and nervous trouble of any sort.  Her psychiatric status was evaluated as normal and no pertinent defects were recorded.  

The Veteran's primary contention in this regard is that after a prolonged and stressful incident during active duty in which she was falsely accused of indecent conduct, she developed psychiatric symptoms as the result of shame, humiliation and fear.  However, although she claims that she sought treatment shortly after service for psychiatric symptomatology, including anxiety and depression, and continued to have such symptoms over the years, the record contains no clinical evidence of a psychiatric condition until 1992, approximately 25 years after discharge from active duty.  At that time, the appellant was diagnosed as having depression, for which she was prescribed medication.  She was subsequently treated and hospitalized for disabilities that included major depressive and bipolar disorders in 1994 and 1995.  The Board observes that post service private clinical records date from 1981 but that there is no diagnosis of an acquired psychiatric disorder prior to 1992.

There is no objective post service showing of any continuity of any psychiatric symptoms traceable to active duty. See 38 C.F.R. § 3.303.  In view of such, the Board finds that the many years between service discharge and evidence of treatment for psychiatric disability militate against a finding that the Veteran's assertions of a psychiatric disorder deriving from service are not credible.  Her more recent contentions that she had psychiatric symptoms in service directly conflict with the specific denial of such at service discharge in 1967.  Additionally, the presumption of service connection for a psychosis does not attach.  This is because neither major depression nor bipolar disorder was shown to have become manifest within one year of separation from service. See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137; 38 C.F.R. § 3.307. 3.309.  The Board concludes that there is no reliable evidence in the record to show other than that a psychosis disorder was not clinically indicated until more than one year after discharge from active duty.

As well, there is no reliable evidence linking an acquired psychiatric disorder, other than PTSD, to service except for the Veteran's vague statements.  The record reflects that when the appellant was afforded a VA examination in March 2002, the examiner noted that she had been under psychiatric treatment since 1992, and as far as he or she could ascertain, did not have any psychiatric contacts until many years after service and none in service.  Additionally, when examined by VA in June 2012, the examiner opined that the Veteran had a bipolar disorder that was less likely not related to service.  As such, the appellant's account of a psychiatric disorder related to service is less probative and less credible to establish a lay nexus to service.  In this respect, a medical professional has the greater skill.  The Board would also point out that notwithstanding statements to the contrary, she herself indicated several times in the record that psychiatric treatment did not begin until the early 1990s, as noted on VA examination in 2002.  

The Veteran has also carried a long-term diagnosis of borderline personality disorder on Axis II.  However, this is a constitutional or developmental defect that is not considered a disability under applicable VA law.  VA compensation is not payable for a personality disorder. 38 C.F.R. § 3.303(c) (2012).

Therefore, when considering the entirety of the evidence of record, the Board finds that there is neither evidence of inservice onset of an acquired psychiatric disorder or continuity of symptomatology thereafter, nor was a psychosis demonstrated within one year of separation from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board thus finds that service connection for an acquired psychiatric disorder other than PTSD, including bipolar disorder and major depression, etc, is not warranted on either a direct or presumptive basis.

Service connection for PTSD

The Veteran has a diagnosis of PTSD in the record.  In this regard, the Board initially points out that the evidence demonstrates that the Veteran has no combat status, nor has she alleged in any of her writings or testimony that she engaged in hostile action with an enemy or that she was in a combat zone.  As such, corroborating evidence is needed to support the claim of service connection for PTSD. See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996), the Court of Appeals for Veterans Claims (Court) set forth the analytical framework for establishing the presence of a recognizable stressor which is the essential prerequisite to support a diagnosis of PTSD.  These are: (1) whether the evidence demonstrates that stressful events occurred, and (2) whether the stressful events are sufficient to support a diagnosis of PTSD.  As well, the diagnosis of PTSD must be rendered in accordance with 38 C.F.R. § 4.125(a) (2012) that incorporates the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  In this instance, the Board points out that even assuming that the appellant has met the first criterion for establishing service connection for PTSD, that is, a diagnosis of such, it is found that the claim for service connection must nonetheless fail because other criteria, to include credible evidence that the claimed stressor actually occurred, has not been adequately demonstrated. 

As indicated above, the record clearly reflects that VA psychiatrists and other clinicians who have seen the Veteran since the inception of treatment for psychiatric disability in 1992, and who have extensively evaluated her during VA mental health clinic assessments over many years, including multiple admissions, have found that her symptoms are consistent with psychiatric disability variously depicted as major depression, bipolar disorder, adjustment disorder and bipolar disorder with psychotic features, etc.  Nevertheless, a diagnosis of PTSD was provided on psychological evaluations conducted by private social workers at Akers Counseling between 2004 and 2007.

The record reflects that the diagnosis of PTSD is based on the Veteran's account of false and unwarranted charges, and a prolonged OSI investigation during service reportedly related to her posing for nude pictures, and her subsequent feelings of intense emotional distress over the scandal and an ensuing Article 15 and demotion.  It was determined by Akers that this event was stressful enough to precipitate PTSD.  However, although the record indicates that the appellant was indeed given Article 15 non-judicial punishment, review of the record discloses that in one important aspect, the primary reported traumatic stressor account conflicts with information she previously provided.  In this regard, the appellant has consistently maintained that the Article 15 and her demotion were solely based on a prolonged OSI investigation.  However, she clearly indicated on VA admissions in 1994 and 1995 that she was demoted because of excessive alcohol use.  As well, evidence in the claims folder from the Department of the Air Force indicates that she was never the subject of an OSI investigation.  In another account, the appellant suggests that she was essentially forced out of her military career path because of the investigatory actions.  In actuality, however, service documents reflect that she was doing well in the military, and had even been approved for promotion prior to requesting a voluntary separation to follow her husband, a fellow servicemember, to his duty station after their recent marriage.  When questioned about these discrepancies on VA examination in 2012, the Veteran appears to have admitted that her Article 15 might have been given for excessive alcohol use, although she was not sure, and that she had taken an option to leave service to follow her husband.  There are multiple other discrepancies in the record.  These inconsistencies undermine the Veteran's credibility and depict her as an unreliable historian.  

In this instance, there are competing opinions as to whether the Veteran has PTSD related to service.  The Board points out, however, that although the Veteran has a diagnosis of PTSD, a medical opinion diagnosing such does not suffice to prove the occurrence of the claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Although it is well established that it is the province of trained health care providers to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation (See Jones v. Brown, 7 Vet. App. 134, 137 (1994)), it is the Board's responsibility to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board.).  

The Board points out in this instance that while the Veteran's private social workers did indeed determine that she met the criteria for PTSD, it is shown that the diagnosis was clearly predicated on an unsubstantiated in-service stressor that is found to be lacking.  In view of this deficiency, the Board finds that there are legitimate questions about the diagnosis of PTSD.  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Moreover, the conclusion that the Veteran has PTSD related to service is substantially overshadowed by the findings in voluminous VA psychiatric treatment records dating back to 1992, and most recently on VA psychological examination in June 2012.  These records demonstrate that the Veteran has never been provided a diagnosis of PTSD in more than 20 years of treatment.  Additionally, the Board points out that over the course of the appeal, the appellant admitted to several pre-service instances of molestation by various people, including her uncle and/grandfather or neighbors, etc.  When evaluated by VA in 2012, such incidents were determined to have precipitated some PTSD symptoms but that she still did not meet the full criteria for PTSD.  

The question of whether a specific event reported by a veteran as a stressor is a question of fact for the Board to decide. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Here, the Board attaches greater probative weight to the clinical findings of the skilled VA clinical professionals and less to the Veteran and her provider. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect credibility of testimony).  Greater weight may be given to one physician's opinion than another depending on factors that include the extent to which he or she reviews prior clinical records and other evidence (See Gabrielson v. Brown, 7 Vet. App. 36. 40 (1994)).  VA has reviewed the records in this case.  The Board may thus appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Therefore, the Board finds that the evidence overwhelmingly supports a finding that the appellant continues to have a bipolar disorder and not PTSD.  Consequently, the conclusions of the clinicians at Akers Counseling that the Veteran has PTSD related to service are of little force when compared to the vast amount of clinical evidence to the contrary that the appellant does not have PTSD.  As such, the Board finds that the Akers Counseling diagnosis of PTSD based on the Veteran's unsubstantiated stressor are not probative.  While the depiction of the reported inservice stressor and its aftermath are vivid and dramatic, it is anecdotal and was not subject to official recordkeeping.  The stressor event cannot be objectively documented or sufficiently confirmed in this case.  The Board has considered the appellant's lay statements in support of the claim. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, it is not required to accept a Veteran's uncorroborated account of her active duty experiences to support a diagnosis of PTSD (See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), especially in light of discrepant evidence to the contrary. 

In summary, the Board concludes that the record does not demonstrate the criteria for a grant of service connection for PTSD.  There is no credible supporting evidence substantiating the stressor the Veteran reports.  Absent credible supporting evidence corroborating the claimed stressor, the regulatory criteria for a grant of service connection for PTSD have not been met, and service connection must be denied.  The Board also concludes that there is no reliable and probative evidence indicating that the Veteran's acquired psychiatric disorders, variously characterized as PTSD, bipolar disorder, major depression, adjustment disorder, mood disorder, etc., are related to service or to any event therein.  Furthermore, there is no showing of a psychosis within one year of separation from service.  The preponderance of the evidence is against the claim and service connection for an acquire psychiatric disorder, including PTSD, must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


